Appeal from a judgment (denominated order and judgment) of the Supreme Court, Herkimer County (Erin P. Gall, J.) entered February 2, 2016 in a CPLR article 78 proceeding and declaratory judgment action. The judgment declared that petitioner-plaintiff County of Herkimer is immune from the zoning restrictions of respondent-defendant Village of Herkimer in this matter.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Centra, J.P., Lindley, NeMoyer, Curran and Troutman, JJ.